Holmes, J.
Appellants filed their petition in the Circuit Court of Jefferson Davis County on June 27, 1951, praying the issuance of a writ of mandamus, commanding the Democratic Executive Committee of said county to place on the ballots to be used in the primary election to be held on *698August 7,1951, the name of Joe White as a candidate for the office of Constable of District No. 3 of said county, the name of H. E. Loftin as a candidate for the office of Justice of the Peace of District No. 1 of said county, the name of W. L. Anderson as a candidate for the office of Supervisor of District No. 3 of said county, and the name of C. H. Shivers as a candidate for the office of Justice of the Peace of District No. 3 of said county. The circuit judge heard the petition on June 29, 1951, and on that date entered an order dismissing the petition, and from this order the appellants appeal.
The primary election in question has now been held and it would avail nothing to now grant the writ even though it should appear that the circuit judge was in error in dismissing the petition, which question we do not decide. The question presented on this appeal is now a moot one and hence not one to be entertained. State ex rel. Horton v. Lawrence, 121 Miss. 338, 83 So. 532.
Affirmed.
Roberds, Alexander, Kyle and Ethridge, JJ., concur.